Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 12, 21 and 23-32 are currently pending. Claim 12 has been amended by Applicants’ amendment filed 11-08-2022. Claim 32 has been added by Applicants’ amendment filed 11-08-2022. No claims have been canceled by Applicants’ amendment filed 11-08-2022. 

Applicant's election of Group II without traverse, claims 12-31, directed to methods of synthesizing biopolymers, in the reply filed on December 28, 2020 was previously acknowledged.

Claims 1-11 and 27-31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 12, 21, 23-26 and 32 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed August 10, 2020 is a CON of US Patent Application 16/130,901, filed September 13, 2018 (now abandoned); which is a CON of PCT/US2018/50306, filed September 10, 2018; which claims priority to US Provisional Patent Application 62/556,791, filed on September 11, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 8, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12, 21 and 23-26 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 12 is withdrawn as being indefinite for the recitation of the term “splitting the fusion polynucleotides into a plurality of reaction vessels” due to the amendment to claim 12 indicating that the solid support is split into a plurality of reaction vessels, in the reply filed 11-08-2-22.


Maintained Objections/Rejections
Claim Interpretation: the terms “2'-O-thionocarbamate-protected adenine nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected uracil nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected cytosine nucleoside phosphoramidite”; and “2'-O-thionocarbamate-protected guanine nucleoside phosphoramidite” in claim 23 are interpreted to encompass all protecting groups comprising a 2’-O-thionocarbamate; and all modified and/or unmodified thionocarbamate-protected A, C, U and G nucleoside phosphoramidites
The terms “adenine deoxyribonucleoside phosphoramidite”; “thymine deoxyribonucleoside phosphoramidite”; “cytosine deoxyribonucleoside phosphoramidite”; and “guanine deoxyribonucleoside phosphoramidite” in claim 24 are interpreted to encompass all A, T, C, and G modified and/or unmodified deoxyribonucleoside phosphoramidite compounds.

Claim Objection
	The objection to claim 12 is maintained because of the following informalities: Claim 12 recites an abbreviation such as “CRISPR” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 12, 21 and 23-26 is maintained, and claim 32 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992; of record) in view of Collingwood et al. (US Patent Application Publication 2016177304, published June 23, 2016; of record) as evidenced by Dellinger et al. (Journal of the American Chemical Society, 2011, 133, 11540-11556).
Regarding claims 12 (in part), 21, 23 and 32, Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides, claim 12) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and encompassing gRNA, claim 12), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers, claim 12) (col 2, lines 36-42). Beattie et al. teach that Houghten et al. employed a “tea bag” method, wherein polypropylene mesh bags containing solid phase support resins used for standard solid phase synthesis of peptides, such that by placing a number of these resin-containing bags into a single stirred reaction chamber, all peptide sequences to which a given amino acid was to be added could undergo the coupling reaction simultaneously (interpreting mesh bags and a single reaction chamber as single vessels; and interpreting mesh bags comprising solid resins as a solid support), wherein this procedure was used to simultaneously synthesize 248 different 13-mer peptides, such that each of the 13-mer peptides consisted of a sequence identical to the "control sequence”, except for a single amino acid replacement; and that at each amino acid addition, the vast majority of the resin-containing bags were placed into the same stirred reaction vessel, while only those resins containing peptides to which a unique amino acid was to be added at that position in the sequence were reacted separately from the bulk of the material (interpreted as reacting mesh bags in a single vessel; removing some mesh bags comprising solids supports, and splitting them into a plurality of reaction vessels; adding monomers; and polymerizing the nucleotide monomers; and without a targeting guide sequence, claim 12) (col 5, lines 1-21). Beattie et al. teach the simultaneous synthesis of a large number of biopolymers in which many segments, referred to as “wafers” are easy to separate, wherein the system provides a plurality of wafers positioned in the column at which polymeric synthesis occurs, such that a plurality of wafers in each column provides for the synthesis of a defined-sequence polymer, wherein the device can be automatic, semi-automatic, or manual (interpreting the wafer in each column as splitting the fusion polypeptides into a plurality of reaction vessels; and polymerizing the nucleotide monomers to the 5’ end of the fusion polypeptides, claim 12) (col 6, lines 25-27 and 37-46). Beattie et al. teach that wafers are selectively positioned in one of the T, G, C or A columns, depending on the first base to be added (interpreting each column as a single vessel comprising solid supports, and adding monomers), such that after the appropriate passage of the reagents and chemicals for the addition of that base to the polynucleotide chain (constituting a reaction cycle), the wafers are removed from that column (interpreted as adding monomers, and removing the solid support from the single vessel), sorted for the next synthesis step, inserted into the appropriate column and the synthesis step repeated (interpreted as splitting the solid support), wherein this procedure is repeated until the desired polynucleotide sequences are synthesized, wherein with the use of different columns for base addition, each wafer goes through its individual pattern of synthesis, allowing for the concurrent synthesis of many different polynucleotides (interpreted as synthesizing in a single vessels, polypeptides bound to a solid support; splitting the solid support from the single vessel; removing the solid support; adding nucleotide monomers; and polymerizing, claim 12) (col 11, lines 65-67; and col 12, lines 1-11). Beattie et al. teach that the solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides, claim 12) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (col 13, lines 31-34). Beattie et al. teach that the ammonia was removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein and the dried DNA dissolved in water, and purified by electrophoresis (interpreted as drying under high vacuum) (col 17, lines 55-59). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers, claim 12) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a plurality of polynucleotides; and a sequence of monomers in common, claim 12) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (col 16, lines 37-41; and Figure 9C). Beattie et al. teach in Figure 9, phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite (interpreted as deoxyribonucleoside phosphoramidite, claim 24) (col 8, lines 20-21; col 12, lines 58-64; and Figure 9). Beattie et al. teach that Frank. et al. demonstrated that the two octamers synthesized by this procedure (present within the same reaction column during most cycles) were obtained at reasonable yield, and DNA sequence analysis proved that the products consisted of the expected nucleoside sequences and were not contaminated by each other (interpreted as acquiring a sample and assessing the quality or quantity, claim 32) (col 4, lines 7-13). Beattie et al. teach that six wafers were subjected to 9 cycles of peptide synthesis; utilizing fmoc chemistry and fmoc amino acid esters, wherein at each deblocking and coupling step in the synthesis, the resin was checked for completeness of the reaction using the ninhydrin color test (interpreted as acquiring a sample and assessing the quality or quantity, claim 32) (col 20, lines 25-30).
	Beattie et al. do not specifically exemplify tracrRNA sequence fused to a crRNA repeat sequence or gRNA (instant claims 12, in part); a carbamate protected phosphoramidite monomers (instant claim 23); the fusion polynucleotide comprises 80 nucleotides in length (instant claim 25); or a targeting guide sequence of 17-22 nucleotides (instant claim 26).
	Regarding claims 12 (in part) and 23-26, Collingwood et al. teach length-modified and chemically-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA for interaction with Cas9 of CRIPSR systems, such that the resultant length-modified and chemically modified forms of crRNA and tracrRNA are economical to produce and can be tailored to have unique properties relevant to their biochemical and biological activity in the context of CRIPSR Cas9 endonuclease system (interpreted as crRNA; tracrRNA; and gRNA, claim 12) (Abstract). Collingwood et al. teach that bacteria comprise a CRISPR-activating RNA:trans-activating crRNA (crRNA:tracrRNA) pair or an artificial chimeric single-guide-RNA (sgRNA) to mediate double-stranded cleavage of target DNA (paragraph [0005], lines 10-13). Collingwood et al. teach that CRISPR-Cas9 system is utilized in genomic engineering as follows: a portion of the crRNA hybridizes to a target sequence, a portion of the tracrRNA hybridizes to a portion of the crRNA, and the Cas9 nuclease binds to the entire construct and directs cleavage (interpreting the tracrRNA hybridizing to crRNA as synthesizing a fused polynucleotide and preparing gRNA; interpreting Cas9 as a plurality of nucleotide monomers; and interpreting the binding Cas9 to the entire construct as subsequently polymerizing a plurality of nucleotide monomers to an end of the fusion polynucleotide, claim 12) (paragraph [0011], lines 1-5). Collingwood et al. teach that the invention pertains to modified compositions for use in CRISPR systems, and their methods of use including compositions with modified linkages such as 2’-O-alkyl and 2’-O-fluoro modified RNA oligonucleotides to serve as guide strands (crRNA:tracrRNA or sgRNA) for the CRISPR-Cas system, end-modifications, or other modifications known in the art, such as an isolated tracrRNA with a length-modified form of SEQ ID NO: 18 comprising 89 amino acids; while SEQ ID NOS: 17 and 50 comprise 74 amino acids in length (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; preparing sgRNA; and comprising about 80 nucleotides in length, claims 12 and 25) (paragraphs [0015]-[0016]; and Figure 4). Collingwood et al. teach in Figure 2, a 99 base artificial sgRNA fuses the crRNA and tracrRNA elements into a single sequence through the addition of a new hairpin loop (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; and preparing sgRNA, claim 12) (paragraphs [0015]; [0023]; and Figure 2), wherein it is known that therapies based on a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotides can be stored in unit or multi-dose containers such as sealed ampules or vials, as an aqueous solution or as a lyophilized formulation for reconstitution as evidenced by Doudna et al. (paragraph [0315]). Collingwood et al. teach the discovery of novel crRNA and tracrRNA oligonucleotide compositions that display robust activity in the Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) endonuclease system (interpreted as fusion polynucleotides; and repeat sequences, claim 12) (paragraph [0045], lines 1-5). Collingwood et al. teach that long single guides can be obtained by direct synthesis or by post-synthetic chemical conjugation of shorter strands (interpreted as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide, claims 12 and 13) (paragraph [0059], lines 21-23). Collingwood et al. teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs (interpreted as encompassing 2’-O-thiono-carbamate-protected nucleoside phosphoramidite, claim 23) (paragraph [0038], lines 11-21), wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al. (Abstract). Collingwood et al. teach that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases, wherein the term “length-modified” refers to a shortened or truncated form of a reference RNA, or an elongated form of a reference RNA including additional nucleotide sequences; as well as, reduce cell death and toxicity associated with immunogenic triggers (interpreting length-modified tracrRNA and 2’-OMe-modified tracrRNA monomers as adding a plurality of nucleotide monomers; about 80 nucleotides in length; and adding nucleotide monomers to the fusion polypeptide, claims 12 and 25) (paragraphs [0043]; and [0060], lines 1-7 and 15-18). Collingwood et al. teach an isolated crRNA of formula (I) comprising 5’-X—Z-3’, wherein X represents sequences comprising target-specific protospacer domain comprising from about 17 nucleotides to about 20 nucleotides, and Z represents sequences comprising a universal tracrRNA-binding domain comprising about 12 nucleotides to about 19 nucleotides (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; providing a targeting guide sequence; and interpreting a universal domain as a common sequence of monomers, claim 12) (paragraphs [0020]-[0021]). Collingwood et al. teach an isolated crRNA of Formula (I) is designed with modifications that are empirically determined, such as depicted in Figures 7 and 10, the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides, wherein the resultant RNAs retain robust activity in the CRISPR-Cas9 endonuclease system (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; and interpreting a universal domain as a common sequence of monomers) (paragraphs [0020]-[0021]; and [0063], lines 1-10). Collingwood et al. teach that pair 14A demonstrates that 11 bases at the 3’-end of the crRNA can be modified with 2’-OMe RNA and support target cleavage, such that the modified crRNA retains full activity when paired with modified tracrRNA; and that modification of 11 bases towards the 5’-end of the crRNA supports the target cleavage (pair 15A) and this modification is also functional when paired with the modified tracrRNA (pair 15L) (interpreted as polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide) (paragraph [0077]). Collingwood et al. teach that other methods to block exonuclease attack are desirable, such that options include end-modifiers such as inverted-dT or abasic groups such as dSpacer, C3 spacer (propanediol), Zen (naphthyl-azo modifier), and others, wherein placement of such end-modifying groups can eliminate the need for terminal PS internucleotide linkages (interpreted as adding monomers to the fusion polynucleotide, claim 12) (paragraph [0107]). Collingwood et al. teach in Figure 7, a 20 base protospacer guide domain (interpreted as targeting guide sequence of 17-22 nucleotides, claim 26) (Figure 7). Collingwood et al. teach a target-specific protospacer domain comprising a length of 17-22 bases (interpreted as a targeting sequence, claim 26) (paragraph [0051]). Collingwood et al. teach that deletions of 18 bases from the 5’-end was well tolerated; deletions of 20 bases from the 5’-end led to reduced activity, possibly due to lower affinity of binding of the crRNA; however, it is possible that this reduced length or even shorter might be functional if Tm-enhancing modifications were employed to stabilize the short duplex forming region; and that deletions of up to 10 bases from the 3’-end was well tolerated; additional deletions resulted in loss of activity, and internal deletions that disrupted hairpin elements or spacing between hairpin elements were not functional (interpreted as length modifications; and synthesizing a plurality of sgRNAs, claim 12) (paragraph [0084])
Although the combined references of Beattie et al. and Collingwood et al. do not specifically exemplify an nucleotide monomers comprising 2’-thionocarbamate-protected nucleotides, Beattie et al. do teach the synthesis of polynucleotides by the addition of each nucleotide monomer; as well as, the phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite; while Collingwood et al. do teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs, wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al.; and that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases; as well as, reduce cell death and toxicity associated with immunogenic triggers, such that one of ordinary skill in the art would clearly recognize that the use of modified nucleotide monomers including nucleotide deoxyribonucleoside phosphoramidites and 2’-O-thioncarbamate protected nucleotides can be used for the simple, robust, and streamlined synthesis of RNA including length modified tracrRNA.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of solid-phase synthesis as exemplified by Beattie et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing length-modified and chemically-modified RNA compositions including sgRNA for use in the CRISPR-Cas system as exemplified by Collingwood et al. to include the method of solid-phase synthesis of polynucleotides including RNA, which can be automated as disclosed by Beattie et al. with a reasonable expectation of success in simultaneously producing large numbers of defined sequence biopolymers including chemically-modified and length-modified RNAs such as sgRNAs; in automating the production of large numbers of sgRNA polynucleotides for use in identifying RNA modifications and/or sgRNAs having improved activity and/or stability in the CRISPR-Cas endonuclease system; and/or to enable access to a broad range of compositions by introducing modifications in the crRNA, tracrRNA, and loop region of the sgRNA including modifications in the protospacer guide target-specific domain and/or in the tracrRNA-binding domain. Moreover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Beattie et al. to include the synthesis of an RNA species such as gRNA as taught by Collingwood et al., wherein one skilled in the art would have been motivated to combine the method of synthesizing a gRNA, which was known in the art before the filing of the instant invention as being part of a complex known to have great potential in gene editing. There is a reasonable expectation of success of combining Beattie et al. with Collingwood et al. because Beattie et al. was already teaching the synthesis of polynucleotides, including RNA, and further teaching that synthetic polynucleotides may be used in genome engineering procedures.

Response to Arguments
Applicant’s arguments filed November 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Beatie fails to synthesizing sgRNAs comprising tracrRNA and a crRNA repeat sequence (without a targeting guide sequence) within a single vessel (Applicant Remarks, pg. 6, last full paragraphs); (b) the differences between Beattie and the instant invention can be seen in Figure 2C of Applicant’s as-filed Application (Applicant Remarks, pg. 6, last partial paragraph; and pg. 7, first partial paragraph); and (c) Collingwood relates to "long" single guides that include a targeting sequence and does not teach synthesizing a plurality of fusion polynucleotides having a tracrRNA with a crRNA without the targeting guide sequence in a single vessel and then adding the targeting guide sequence to such a fusion polynucleotide in a separate reaction vessel in a completely separate step (Applicant Remarks, pg. 8, first partial paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover,
MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

MPEP 2123(I) states: 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (underline added). 

Applicant’s assertion that Beatie fails to synthesizing sgRNAs comprising tracrRNA and a crRNA repeat sequence (without a targeting guide sequence) within a single vessel, is not found persuasive. As an initial matter, instant claim 12 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding a targeting guide sequence within the crRNA, the tracrRNA, or the nucleotide sequence. Moreover, the Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). There is no requirement that the tracrRNA and/or the crRNA do not comprise a targeting guide sequence, nor does claim 12 recite a specific order of steps. Regarding a single vessel, Beatie et al. teach: 
Houghten et al. employed polypropylene mesh bags containing solid phase support resins used for standard solid phase synthesis of peptides, such that by placing a number of these resin-containing bags into a single stirred reaction chamber, all peptide sequences to which a given amino acid was to be added could undergo the coupling reaction simultaneously (interpreting mesh bags and a single reaction chamber as single vessels; and interpreting solid resins within each bag as a solid support); and 

that the vast majority of the resin-containing bags were placed into the same stirred reaction vessel (interpreted as a single vessel), while resins containing peptides to which a unique amino acid was to be added at that position in the sequence were reacted separately from the bulk of the material to simultaneously synthesize 248 different 13-mer peptides (interpreting reacting some mesh bags separately with additional monomers as removing the solid support from the single vessel; splitting the solid support into a plurality of reaction vessels; adding monomers; and polymerizing the nucleotide monomers including without a targeting guide sequence) (See; Houghten et al.).

that wafers are selectively positioned in one of the T, G, C. or A columns, depending on the first base to be added (interpreting each column as a single vessel comprising solid supports), such that after the appropriate passage of the reagents and chemicals for the addition of that base to the polynucleotide chain constituting a reaction cycle, the wafers are removed from that column (interpreted as removing the solid support from the single vessel), sorted for the next synthesis step, inserted into the appropriate column and the synthesis step repeated (interpreted as splitting the solid support), wherein this procedure is repeated until the desired polynucleotide sequences are synthesized, wherein with the use of different columns for base addition, each wafer goes through its individual pattern of synthesis, allowing for the concurrent synthesis of many different polynucleotides (interpreted as synthesizing in a single vessels, polypeptides bound to a solid support; splitting the solid support from the single vessel; removing the solid support; adding nucleotide monomers; and polymerizing).


Collingwood et al. teach: 
length-modified and chemically-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA for interaction with Cas9 of CRIPSR systems, such that the resultant length-modified and chemically modified forms of crRNA and tracrRNA are economical to produce and can be tailored to have unique properties relevant to their biochemical and biological activity in the context of CRIPSR Cas9 endonuclease system (interpreted as synthesizing fusion polypeptides by modifying tracrRNA; and a tracrRNA fused to a crRNA via a nucleotide sequence).

Thus, the combined references of Beattie et al. and Collingwood et al. teach all of the limitations of the claims.
	Regarding (b), Applicant’s assertion that the differences between Beattie and the instant invention can be seen in Figure 2C of Applicant’s as-filed Application, is not found persuasive. Please see the discussion supra where although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Moreover, there is nothing in Figure 2C of the as-filed Application that appears to be different than the process as described by the combined references of Beattie et al. and Collingwood et al.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Moreover, it is noted that:
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Furthermore, 
the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

 Applicant’s assertion that Collingwood relates to "long" single guides that include a targeting sequence and does not teach synthesizing a plurality of fusion polynucleotides having a tracrRNA with a crRNA without the targeting guide sequence in a single vessel and then adding the targeting guide sequence to such a fusion polynucleotide in a separate reaction vessel in a completely separate step, is not found persuasive. It is noted that instant claim 12 is very broadly recited, such that no specific solid support, fusion polynucleotides, single vessel, method of removing, method of splitting, method of adding, method of polymerizing, sgRNA, tracrRNA, crRNA repeat sequences, nucleotide sequence, monomers, oligonucleotides, targeting guide sequence, and/or the lengths or numbers of each tracrRNA, crRNA and/or sgRNA is recited in instant claim 12. Moreover, the Examiner notes: 
(1) instant claim 12 does not recite that all other steps are carried out without the addition of a targeting guide sequence” (or a portion thereof), and/or that no other sequence comprises a targeting guide sequence (or a portion thereof).
(2) instant claim 12 does not recite that the step of polymerizing monomers or polymerizing oligonucleotides comprising targeting guide sequences is carried out after splitting the solid support comprising fusion polypeptides into a plurality of reaction vessels. Thus, the addition and/or polymerization of nucleotide monomers or oligonucleotides can occur before and/or during step (a) (synthesizing within a single vessel); and before steps (b) and (c) (removing the solid support, and splitting the solid support).
(3) assuming arguendo that polymerizing targeting guide sequences only occurs after splitting the solid support into a plurality of reaction vessels, the courts have held that rearrangement of steps is obvious in the absence of unexpected results, and Applicant has provided no evidence that the end result of synthesizing a fusion polynucleotide, and subsequently polymerizing a plurality of nucleotide monomers to the end of the synthesized fusion polynucleotide will result in a different fusion polynucleotide structure as compared to a fusion polynucleotide obtained by polymerizing a plurality of monomers to the end of a tracrRNA sequence, or to the end of a crRNA sequence prior to synthesizing the fusion polynucleotide. Accordingly, as indicated in MPEP 2144.04(IV)(C), absent evidence of new or unexpected results stemming from a particularly recited order of steps, the claimed method would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Moreover, Beattie et al. and Collingwood et al. teach all of the limitations of the claims, such that the steps as recited in instant claim 12 is insufficient to distinguish over the cited references. Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 12, 21 and 23-26 is maintained, and claim 32 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Dellinger et al. (US Patent Application Publication No. 20170355985, published December 14, 2017; filed April 20, 2017; effective filing day June 8, 2016) in view of Beattie et al. (US Patent No. 5175209, issued December 29, 1992; of record).
Regarding claims 12, 21 and 23-26, Dellinger et al. teach guide RNAs having chemical modifications and their use in CRISPR-Cas systems, wherein chemically modified guide RNAs have enhanced specificity for target polynucleotide sequences, such that the invention relates to methods of using chemically modified guide RNAs for cleaving or nicking polynucleotides, and for high specificity genome editing (Abstract). Dellinger et al. teach that scaffolds include the tracrRNA segment and the portion of the crRNA segment other than the polynucleotide-targeting guide sequence (repeat portion) at or near the 3’ end of the crRNA segment (interpreted as a tracrRNA, and a crRNA repeat portion, claim 12) (paragraph [0030]). Dellinger et al. teach an “end” modification comprising a conjugation (or ligation) of the guide RNA to another molecules comprising an oligonucleotide (comprising deoxynucleotides and/or ribonucleotides), a peptide, a protein, a sugar, an oligosaccharide, a steroid, a lipid, a folic acid, a vitamin and/or other molecule such as PEG or carbon spacers (interpreted as adding nucleotide monomers to the reaction vessel, or adding oligonucleotides to the reaction vessel including beads, arrays, resin, etc.; and conjugating oligonucleotides, claim 12) (paragraph [0085]). Dellinger et al. teach that the guide RNA comprises an oligonucleotide represented by Formula (III) having the structure W—Y-Q, or Formula (IV) having the structure Y—W—X-Q, wherein Q and W are each independently a nucleotide or stretch of nucleotides of the oligonucleotide comprising at least one specificity-enhancing modification and Y and X each independently represent an unmodified portion of the oligonucleotide (interpreted as a fusion polypeptide; a targeting guide RNA comprising a tracrRNA sequence fused to a crRNA repeat sequence through a nucleotide sequence; and an oligonucleotide conjugated to the 5’ end of the fusion polynucleotide, claim 12) (paragraphs [0149]-[0150]). Dellinger et al. teach that the targeting guide sequence comprises from 15 to 30 nucleotides; and that the crRNA comprises both (i) a guide sequence that is capable of hybridizing to a target sequence and (ii) a stem sequence; and the tracrRNA segment comprises a nucleotide sequence that is partially or completely complementary to the stem sequence of the crRNA segment (interpreting the stem sequence as a crRNA repeat sequence encompassing 17 to 22 nucleotides, claim 26) (paragraph [0157]). Dellinger et al. teach that the stem corresponds to a repeat sequence in crRNA and is complementary to a sequence in the tracrRNA (interpreted as a crRNA repeat sequence, claim 12) (paragraph [0059], lines 9-11; and Figure 1). Dellinger et al. teach that the guide RNA comprises at least one end modification, wherein the guide RNA comprises a 5’ extension or overhang upstream of the guide sequence (interpreted as a 5’ conjugation or polymerization, claim 12) (paragraph [0103], lines 11-14). Dellinger et al. tach that the guide RNA is a single guide RNA, wherein the crRNA segment and the tracrRNA segment are linked through a loop L, wherein the loop L comprises 1 to 10 nucleotides including nucleotide sequence GAAA (interpreted as a guide sequence comprising a tracrRNA sequences fused to a crRNA repeat sequence through a loop sequence, claim 12) (paragraph [0158]). Dellinger et al. teach that the crRNA sequence and the tracrRNA sequence are connected by a loop sequence or “loop”, wherein a single-guide RNA comprises a 5’ portion and a 3’ portion, wherein the crRNA sequence is upstream of the tracrRNA sequence (paragraph [0161]. Dellinger et al. teach that the total length of the two RNA pieces can be about 50-220 nucleotides in length including about 80 nucleotides in length (interpreted as encompassing an RNA polynucleotide about 80 nucleotides in length, claim 25) (paragraph [0162]). Dellinger et al. teach a library of multiple guide RNAs, wherein the library contains two or more guide RNAs such as from about 10 to about 107 members, wherein an individual member of the library of members differs from other members of the library at least in the guide sequence (i.e., the DNA targeting segment of the gDNA) (interpreted as a “core” sequence) (paragraph [0173]). Dellinger et al. teach that in certain embodiments, only the DNA-targeting segments of the guide RNAs are varied, while the Cas protein-binding segment is the same (paragraph [0176]). Dellinger et al. teach that the synthesis of the guide RNA can be conducted on a solid support having a surface to which chemical entities can bind, such that guide RNAs being synthesized are attached, directly or indirectly, to the same solid support or can form part of an array, wherein an “array” is a collection of separated molecules of known monomeric sequence each arranged in a spatially defined and a physically addressable manner (interpreted as attached to a solid support, claim 12) (paragraph [0178], lines 1-10). Dellinger et al. teach that suitable solid supports can be a variety of forms and compositions and derived from naturally occurring materials, synthetically modified materials, or synthetic materials including silicas, silicon, teflons, glasses, polysaccharides such as agarose (e.g., Sepharose), dextran, polyacrylamides, polystyrenes, polyvinyl alcohols, and copolymers of hydroxyethyl methacrylate; as well as, beads (interpreted as a polystyrene resin, claim 21) (paragraph [0179]). Dellinger et al. teach that guide RNAs can be synthesized first according to the present invention, and attached to a solid substrate post-synthesis by any known method in the art, such that the present invention can be used to prepare arrays of guide RNAs wherein the oligonucleotides are either synthesized on the array, or attached to the array substrate post-synthesis (interpreted as synthesizing fusion polypeptides bound to a solid support, claim 12) (paragraph [0180], lines 8-13). Dellinger et al. teach that the gRNA further comprises a stability-enhancing end modification comprising 2’-O-methyl-3’-phosphonoacetate (MSP), etc. at the 5’ end and/or the 3’ end of the gRNA (interpreted as a 5’ end modification of the gRNA, claim 12) (paragraph [0219], last ten lines). Dellinger et al. teach that gRNAs were synthesized on an ABI 394 Synthesizer using 2’-O-thionocarbamate-protected nucleotide phosphoramidites according to the procedures described in Dellinger et al. (2011) J. Am. Chem. Soc, 133, 11540-56, wherein 2’-O-methyl phosphoramidites are incorporated into RNA oligomers (interpreted as encompassing synthesizing fusion polynucleotides on a solid support; using resin; 2’-O-thionocarbamate-protected nucleotide phosphoramidites; splitting fusion polynucleotides into a plurality of reaction vessels; and adding monomers; and polymerizing monomers, claims 12, 21 and 23) (paragraph [0268], lines 1-6). Dellinger et al. teach at least one of the modifications in the combination comprises a 2’-O-methyl, a 2-thiouracil, a 2-amnoadenine, a 5-methylcytosine, a Z base, a 3’-phosphorothioate, such that at least one of the modification in the combination is an “end” modification such as a terminal phosphate, a PEG, a terminal amine, a terminal linker such as a hydrocarbon linker, a substituted hydrocarbon linker, a squarate linker, a linker conjugated to a dye, a linker conjugated to a tag or label, or a linker conjugated to a solid support such as a bead or microarray (interpreted as fusion polynucleotides bound to a solid support via a 3’-ends; and interpreting conjugation to beads or a microarray as splitting the fusion polynucleotides into a plurality of reaction vessels, claim 12) (paragraph [0147]). Dellinger et al. tach that the embodiments of the invention are useful in methods for genomic editing to modify a target polynucleotide including, for example, a DNA sequence, in a mammalian cell (paragraph [0233]).
Dellinger et al. do not specifically exemplify the use of a polystyrene resin (claim 21, in part); or sampling and analyzing for quantity or quality before the addition of additional monomers (claim 32).
Regarding claim 21 (in part) and 32, Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides, claim 12) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and encompassing gRNA, claim 12), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers, claim 12) (col 2, lines 36-42). Beattie et al. teach that Houghten et al. employed a “tea bag” method, wherein polypropylene mesh bags containing solid phase support resins used for standard solid phase synthesis of peptides, such that by placing a number of these resin-containing bags into a single stirred reaction chamber, all peptide sequences to which a given amino acid was to be added could undergo the coupling reaction simultaneously (interpreting mesh bags and a single reaction chamber as single vessels; and interpreting mesh bags comprising solid resins as a solid support), wherein this procedure was used to simultaneously synthesize 248 different 13-mer peptides, such that each of the 13-mer peptides consisted of a sequence identical to the "control sequence”, except for a single amino acid replacement; and that at each amino acid addition, the vast majority of the resin-containing bags were placed into the same stirred reaction vessel, while only those resins containing peptides to which a unique amino acid was to be added at that position in the sequence were reacted separately from the bulk of the material (interpreted as reacting mesh bags in a single vessel; removing some mesh bags comprising solids supports, and splitting them into a plurality of reaction vessels; adding monomers; and polymerizing the nucleotide monomers; and without a targeting guide sequence, claim 12) (col 5, lines 1-21). Beattie et al. teach the simultaneous synthesis of a large number of biopolymers in which many segments, referred to as “wafers” are easy to separate, wherein the system provides a plurality of wafers positioned in the column at which polymeric synthesis occurs, such that a plurality of wafers in each column provides for the synthesis of a defined-sequence polymer, wherein the device can be automatic, semi-automatic, or manual (interpreting the wafer in each column as splitting the fusion polypeptides into a plurality of reaction vessels; and polymerizing the nucleotide monomers to the 5’ end of the fusion polypeptides, claim 12) (col 6, lines 25-27 and 37-46). Beattie et al. teach that wafers are selectively positioned in one of the T, G, C or A columns, depending on the first base to be added (interpreting each column as a single vessel comprising solid supports, and adding monomers), such that after the appropriate passage of the reagents and chemicals for the addition of that base to the polynucleotide chain (constituting a reaction cycle), the wafers are removed from that column (interpreted as adding monomers, and removing the solid support from the single vessel), sorted for the next synthesis step, inserted into the appropriate column and the synthesis step repeated (interpreted as splitting the solid support), wherein this procedure is repeated until the desired polynucleotide sequences are synthesized, wherein with the use of different columns for base addition, each wafer goes through its individual pattern of synthesis, allowing for the concurrent synthesis of many different polynucleotides (interpreted as synthesizing in a single vessels, polypeptides bound to a solid support; splitting the solid support from the single vessel; removing the solid support; adding nucleotide monomers; and polymerizing, claim 12) (col 11, lines 65-67; and col 12, lines 1-11). Beattie et al. teach that the solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides, claim 12) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (col 13, lines 31-34). Beattie et al. teach that the ammonia was removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein and the dried DNA dissolved in water, and purified by electrophoresis (interpreted as drying under high vacuum) (col 17, lines 55-59). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers, claim 12) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a plurality of polynucleotides; and a sequence of monomers in common, claim 12) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (col 16, lines 37-41; and Figure 9C). Beattie et al. teach in Figure 9, phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite (interpreted as deoxyribonucleoside phosphoramidite, claim 24) (col 8, lines 20-21; col 12, lines 58-64; and Figure 9). Beattie et al. teach that Frank. et al. demonstrated that the two octamers synthesized by this procedure (present within the same reaction column during most cycles) were obtained at reasonable yield, and DNA sequence analysis proved that the products consisted of the expected nucleoside sequences and were not contaminated by each other (interpreted as acquiring a sample and assessing the quality or quantity, claim 32) (col 4, lines 7-13). Beattie et al. teach that six wafers were subjected to 9 cycles of peptide synthesis; utilizing fmoc chemistry and fmoc amino acid esters, wherein at each deblocking and coupling step in the synthesis, the resin was checked for completeness of the reaction using the ninhydrin color test (interpreted as acquiring a sample and assessing the quality or quantity, claim 32) (col 20, lines 25-30).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of synthesizing modified guide RNAs as exemplified by Dellinger et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of solid-phase synthesis using resins including polystyrene resins as exemplified by Beattie et al. to include a high-throughput method of chemically modifying guide RNAs to have a desired functionality or desired activity using a solid phase synthesizer as disclosed by Dellinger et al. with a reasonable expectation of success in providing an automated system to simultaneously synthesizing guide RNAs having any desired sequence including gRNAs comprising different DNA-targeting sequences with improved sequence specificity for genome editing, stability against nucleases, base pairing thermostability and/or higher gRNA functionality relative to unmodified and/or naturally occurring gRNA. Dellinger et al. and Beattie et al. teach the synthesis of biopolymers including RNA on a solid phase synthesizer, which allows for the high-throughput modification of gRNA including chemical-modifications and/or length-modifications of crRNA, tracrRNA and/or the loop region, such that libraries of modified gRNA can be produced and analyzed for specificity and/or functionality including analysis by next generation sequencing methods. Moreover, there is a reasonable expectation of success of combining Dellinger et al. with Beattie et al. because Dellinger et al. teach the synthesis of modified gRNAs, and genome engineering of Cas proteins; while Beattie et al. teaches the synthesis of polynucleotides including RNA, and further teaches that synthetic polynucleotides can be used in genome engineering procedures.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that none of the cited art teaches or suggests synthesis of single guide RNAs (sgRNAs) comprising at least the steps of synthesizing a plurality of fusion polynucleotides that comprise a tracrRNA and a crRNA repeat sequence without a targeting guide sequence in a single vessel, and then splitting the fusion polynucleotides into a plurality of reaction vessels in which targeting guide sequences are added to the fusion polynucleotides (Applicant Remarks, pg. 8, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that that none of the cited art teaches or suggests synthesis of single guide RNAs (sgRNAs) comprising at least the steps of synthesizing a plurality of fusion polynucleotides that comprise a tracrRNA and a crRNA repeat sequence without a targeting guide sequence in a single vessel, and then splitting the fusion polynucleotides into a plurality of reaction vessels in which targeting guide sequences are added to the fusion polynucleotides, is not found persuasive. As previously noted, instant claim 12 is very broadly recited, such that no specific solid support, fusion polynucleotides, single vessel, method of removing, method of splitting, method of adding, method of polymerizing, sgRNA, tracrRNA, crRNA repeat sequences, nucleotide sequence, monomers, oligonucleotides, targeting guide sequence, and/or the lengths or numbers of each tracrRNA, crRNA and/or sgRNA is recited in instant claim 12. The Examiner notes: 
(1) instant claim 12 does not recite that all other steps are carried out without the addition of a targeting guide sequence”, and/or that no other sequence comprises a targeting guide sequence.
(2) instant claim 12 does not recite that the step of polymerizing monomers or polymerizing oligonucleotides comprising a targeting guide sequence is carried out after splitting the solid support comprising fusion polypeptides into a plurality of reaction vessels. Thus, the addition and/or polymerization of nucleotide monomers or oligonucleotides can occur before and/or during step (a) (synthesizing within a single vessel); and before steps (b) and (c) (removing the solid support, and splitting the solid support).
(3) assuming arguendo that polymerizing targeting guide sequences only occurs after splitting the solid support into a plurality of reaction vessels, the courts have held that rearrangement of steps is obvious in the absence of unexpected results, and Applicant has provided no evidence that the end result of synthesizing a fusion polynucleotide, and subsequently polymerizing a plurality of nucleotide monomers to the end of the synthesized fusion polynucleotide will result in a different fusion polynucleotide structure as compared to a fusion polynucleotide obtained by polymerizing a plurality of monomers to the end of a tracrRNA sequence, or to the end of a crRNA sequence prior to synthesizing the fusion polynucleotide. Accordingly, as indicated in MPEP 2144.04(IV)(C), absent evidence of new or unexpected results stemming from a particularly recited order of steps, the claimed method would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Moreover, Dellinger et al. and Beattie et al. teach all of the limitations of the claims, and the steps as recited in instant claim 12 is insufficient to distinguish over the cited references. Thus, the claims remain rejected for the reasons of record.

Conclusion
Claims 12, 21, 23-26 and 32 remain rejected.

ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675